IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-22,548-04



                        EX PARTE CARL WAYNE BUNTION



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
         IN CAUSE NO. 588227 IN THE 178 TH DISTRICT COURT
                         HARRIS COUNTY



       Per curiam.


                                        ORDER

       In March 2012, a jury found applicant guilty of the offense of capital murder. The

jury answered the statutory punishment questions in such a way that the trial court set

applicant’s punishment at death. On May 14, 2014, the State filed in this Court its brief on

applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b)1 , applicant’s initial



      1
        Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.
                                                                                 Buntion - 2

application for a writ of habeas corpus was due to be filed in the trial court on or before

September 26, 2014, assuming a motion for extension was timely filed and granted. It has

been more than a year since the application was due in the trial court. Accordingly, we order

the trial court to resolve any remaining issues in the case within 180 days from the date of

this order. The clerk shall then immediately transmit the complete writ record to this Court.

Any extensions of time shall be obtained from this Court.

       IT IS SO ORDERED THIS THE 16TH DAY OF DECEMBER, 2015.




Do Not Publish